 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          CR-04-00756-01-PCT-GMS
                                                        CR-16-00329-01-PHX-GMS
10                         Plaintiff,
                                                        DETENTION ORDER
11   v.
12   Jarett Elliott Francisco,
13                         Defendant.
14
15           On January 7, 2020, Defendant appeared before this Court on a petition for
16   revocation of supervised release. A detention hearing was held. The Court considered the
17   information provided to the Court, the testimony of U.S. Probation Officer Brett Wrons,
18   and the arguments of counsel in determining whether Defendant should be released on
19   conditions set by the Court.
20           The Court finds that Defendant, having previously been convicted and placed on
21   supervised release, and having appeared before the Court in connection with a petition to
22   revoke his supervised release, has failed to establish by clear and convincing evidence that
23   he is not likely to flee or pose a danger to the safety of the community if released pursuant
24   to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18 U.S.C. §
25   3143.
26           IT IS THEREFORE ORDERED that Defendant be detained pending further
27   proceedings.
28           Dated this 7th day of January, 2020.

                                                        Honorable Eileen S. Willett
                                                        United States Magistrate Judge
